Citation Nr: 0928615	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a decision of the Department of Veterans Affairs 
Regional Office in Montgomery, Alabama.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed January 2003 rating action, the RO 
denied service connection for a respiratory disorder.  

2.  Evidence received since January 2003, when viewed by 
itself or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a respiratory disorder.  


CONCLUSIONS OF LAW

1.  The January 2003 rating action, which denied service 
connection for a respiratory disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Additional evidence received since the January 2003 
rating action is not new and material, and the requirements 
to reopen the claim for service connection for a respiratory 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

By a January 2003 rating action, the RO denied service 
connection for a respiratory disorder.  Service treatment 
records were negative for complaints, or findings, referable 
to a chronic respiratory disorder.  In fact, the November 
1945 discharge examination demonstrated that the Veteran's 
lungs were normal, and chest X-rays taken at that time showed 
no significant abnormalities.  

Post-service medical records demonstrated treatment for, and 
evaluation of, a respiratory condition variously 
characterized as asthma, acute bronchitis, chronic 
obstructive pulmonary disorder (COPD), allergic rhinitis, and 
an upper respiratory infection.  The earliest post-service 
record reflecting such treatment was dated in February 2000, 
more than 55 years after the Veteran's discharge from 
service.  Further, there was no competent evidence of an 
association between the diagnosed respiratory disorders and 
the Veteran's active service.  

Based on this evidentiary posture, the RO, in January 2003, 
denied service connection for a respiratory disorder.  
Because the Veteran did not initiate an appeal of the January 
2003 decision, that determination became final.  

Additional evidence received since that the January 2003 
rating action includes the Veteran's continued assertions 
that he has had breathing problems (including wheezing) since 
service.  See, e.g., March 2006 hearing transcript (T.) 
at 2-8.  However, the post-service medical records received 
since the RO's prior decision in January 2003 simply reflect 
treatment for, or evaluation of, a respiratory disorder 
variously characterized as COPD, allergic rhinitis, asthma, 
an obstructive/restrictive lung disease, and upper 
respiratory infections-without a discussion of the etiology 
of such conditions.  

Significantly, this additional evidence (to include the 
Veteran's assertions and his post-service medical records), 
which were received since the January 2003 rating action, 
does not provide competent evidence of an association between 
his currently-diagnosed respiratory disorders and his 
service.  Thus, the additional evidence received since the 
last prior final denial of service connection for a 
respiratory disorder in January 2003 is not probative and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for such a disability.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for a respiratory disorder in January 2003 
is not new and material, as contemplated by the pertinent law 
and regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for such a disability.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
March 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records as well as 
private medical reports referenced by the Veteran.  Further, 
he was provided an opportunity to set forth his contentions 
during a hearing conducted before RO personnel in March 2006.  

A specific VA examination is not needed to consider whether 
the Veteran has submitted new and material evidence.  Rather, 
the Board has reviewed all the evidence submitted to the 
claims file since the last final denial.  As the Board has 
determined that such additional evidence is not new and 
material and, therefore, does not support a reopening of the 
previously-denied claim for service connection for a 
respiratory disorder, the Board finds that a remand for a VA 
examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  

Consequently, the Board finds that all necessary development 
has been accomplished that appellate review may therefore 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the issue on appeal that 
has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
respiratory disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


